DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1-20 are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 120 is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) submitted on 9/7/2021 has/have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 3-8, 11-12, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The allowable subject matter relates to the use of timer duration as a determination for position estimation exclusion purposes in combination with the rest of the claim from which it depends.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. All obviousness rationales stated below are rationales that would have been obvious prior to the earliest effective filing date of the application.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 9-10, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Method for Accounting for User Terminal Connection to a Satellite Communications System" by Monte, US5,664,006 (“Monte”). Monte in view of ”Mobility Based Location Determination” by Meredith et al., US20160116274 A1 in view of “Context-based Coordinated Data Retrieval For Mobile Devices” by Ekambaram et al., US9848380 (“Ekambaram”).

With regard to claims 1, 15, and 19, while Meredith discloses a method (and apparatus, and medium with instructions, all related to) comprising:	making a determination, by one or more processors, (i) that a speed of a computing device is at or above a threshold speed (Meredith at ¶4 where the speed and velocity, i.e., exact speed are estimated to determine that the device is moving.. A specific velocity triggering that determination, means that there is a speed threshold. The device described therein is a computing device per ¶2.), 	Meredith while determining that the node is moving does not explicitly state: 
“and in response to making the determination, deeming, by the one or more processors, the radio node to be a mobile node, thereby enabling exclusion of the radio node for positioning purposes”
and (ii) that at least one condition is met, the at least one condition indicating that a radio node is moving substantially along with the computing device;” .  However, the following limitation is known in the art as taught by Ekambaram. Ekambaram discloses at 5:16-29 the concept of a mobile devices that are also portable communication devices. 6:53-7:18 discloses that the wireless mobile devices may talk directly to a network and/or to each other., “….two or more mobile devices may be networked/connected by a direct communication path”  At 7:24-7:67 Ekambaram discloses that the system determines if a smartphone and the 14:27-14:31 where the system determines if the smartphone and watch are travelling together it then disables at least one of the mobile wireless nodes so that it is eliminated from the position estimation process.)
Reasons to Combine: Meredith and Ekambaram are from similar fields of endeavor, performing position estimation of mobile devices.  E 15:55-61 states that using only one of the nodes for position estimation is done in order to save the power of the smartphone as two GPS devices aren’t needed for the same location. Therefore it would have been obvious to one of ordinary skill in the art who looked at the teachings of Meredith, and wanted to build a system that would save power by not using every GPS powered system on the user, to combine the teachings of Ekambaram to modify Meredith and impose additional conditions as a way of modifying Meredith to have a better response to a determination of mobility.)
With regard to claims 2, 16, and 20, Meredith in view of Ekambaram discloses the method of claim 1 (and related apparatus and medium) wherein making the determination that the at least one condition is met comprises determining that the computing device is connected to the radio node (Ekambaram 14:1-31 where the connectivity manager determines the connectivity state of the computing device). 
With regard to claim 9,  Meredith in view of Ekambaram discloses the method of claim 1, further comprising: based on the radio node being deemed to be a mobile radio node, excluding or causing exclusion, by the one or more processors, of the radio node for positioning purposes (At 7:24-7:67 Ekambaram discloses that the system determines if a smartphone and the 14:27-14:31 where the system determines if the smartphone and watch are travelling together it then disables at least one of the mobile wireless nodes so that it is eliminated from the position estimation process.)
With regard to claim 10, Meredith in view of Ekambaram discloses the method of claim 9, wherein excluding or causing exclusion of the radio node for positioning purposes comprises: excluding or causing exclusion of the radio node from a radio map used as basis for generating one or more position estimates (At 7:24-7:67 Ekambaram discloses that the system determines if a smartphone and the 14:27-14:31 where the system determines if the smartphone and watch are travelling together it then disables at least one of the mobile wireless nodes so that it is eliminated from the position estimation process.)

With regard to claim 13, Meredith in view of Ekambaram discloses the method of claim 9, wherein excluding or causing exclusion of the radio node for positioning purposes comprises: forgoing use of data associated with the excluded radio node as basis for determining one or more positions in a position determination process (At 7:24-7:67 Ekambaram discloses that the system determines if a smartphone and the 14:27-14:31 where the system determines if the smartphone and watch are travelling together it then disables at least one of the mobile wireless nodes so that it is eliminated from the position estimation process.)
With regard to claim  14, Meredith in view of Ekambaram discloses the method of claim 1, wherein the one or more processors are of the computing device or of a positioning server configured to at least partially execute a position determination process (At 7:24-7:67 Ekambaram discloses that the system determines if a smartphone and the 14:27-14:31 where the system determines if the smartphone and watch are travelling together it then disables at least one of the mobile wireless nodes so that it is eliminated from the position estimation process.)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on Error! Unknown document property name..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on Error! Unknown document property name.15.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642